DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Abe Shota (JP 2016/069405) or, in the alternative, under 35 U.S.C. 103 as obvious over Abe Shota (JP 2016069405)
In regards to claim 1, Abe teaches lubricant composition for automobile transmission comprising a lubricant base oil and an ethylene--olefin copolymer having ethylene content of from 30 to 85 mol%, kinematic viscosity at 100ºC (Kv100) of from 10 to 5,000 mm2/s (cSt) and a molecular weight distribution of 2.5 or less, a B value of 1.1 or more and unsaturated bond amount of less than 0.5 per 1000 carbon atoms, and wherein the composition has Kv100 of 4 to 7.5 cSt and a Brookfield viscosity at -40ºC of 20,000 mPa.s or less, wherein the base oil comprises mineral or synthetic oil such as mineral oil having Kv100 of from 2 to 10 cSt, viscosity index of 105 or more and a flow point (pour point) of -10ºC or less or -30ºC or less [abstract, 0022 and 0027].  
The composition can comprise mineral or synthetic oil such as synthetic oil having Kv100 of from 1 to 10 cSt, VI of 120 or more or 125 or more and pour point of -30ºC or lower [0030 – 0033].  The ethylene copolymer has Kv100 of as low as 10 cSt and up to 5,000 cSt thus indicating a liquid copolymer [0043].  The B value of the copolymer is 1.1 or higher thus indicating the polymer is a random copolymer [0045, 0048].  The copolymer is prepared using a metallocene catalyst compound which is crosslinked with an organic metal compounds such as an organoaluminum oxy compound, a crosslinked metallocene compound and a compound that forms an ion pair having the limitations of the claim [0060 – 0096 and 0112].
While the claimed catalyst for preparing the ethylene copolymer is taught, it is noted that the step of preparing the copolymer with the catalyst is a product by process limitation that does not require the specific process of preparation or the limitations of the catalyst as long as the copolymer itself is taught.  However, the process of making the polymer using the recited catalyst and a solution polymerization of the ethylene -olefin copolymer is taught by Abe [0133].  The -olefin is propylene which is a C3-olefin [0020].
Since the claimed limitations are taught, and since the polymer has measurable viscosity evidencing that the copolymer is liquid, the claim is anticipated, or is at least obvious.
In regards to claims 2 – 7, Abe teaches the composition having the claimed limitations as previously discussed.
In regards to claim 8, Abe teaches the composition wherein the ammonium which is N,N-dimethylanilinium of the claim [0116].
In regards to claim 9, Abe teaches the composition comprising the organoaluminum compound such as trimethyl aluminum and triisobutyl aluminum [0098].
In regards to claim 10, Abe teaches the composition wherein the -olefin is propylene as previously stated.
In regards to claim 11, Abe teaches the composition and the copolymer prepared from the same catalyst and having similar molecular weight distribution as previously stated.  In one example, the copolymer has 48.8 mol% of ethylene, Mw of 4,172 and Mw/Mn of 1 thus providing Mn or number average molecular weight of 4,172 g/mol [0190].  The copolymer has Kv100 of 10 to 5000 cSt as previously stated.  Since the ethylene and olefin content is similar, the molecular weight is similar and the molecular weight distribution is similar and the copolymer is prepared from similar catalyst in a similar process, other properties such as pour point, Bromine number etc., will be expected to be similar.
Alternatively, in view of Uhm et al. (US 2015/0266985) which teaches similar and/or identical ethylene copolymers for synthetic lubricants, the claim will be obvious.  Uhm teaches liquid random copolymer having ethylene and alphaolefin and prepared from a metallocene catalyst, wherein the ethylene content is from 60 to 40 mol% and the alphaolefin is 3 to 20 carbon olefin having 40 to 60 mol% and the copolymer has a number average molecular weight of from 500 to 10,000 daltons and a molecular weight distribution (Mw/Mn) of 3 or less, Kv100 of from 30 to 5,000, pour point of from 30 to 45C and a bromine number of 0.1 or less , and wherein the copolymer is useful in synthetic lubricants (abstract).  Since the polymers of Abe are similar and/or identical, they would be expected to have similar or identical properties as recited in Uhm. 
Also, persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have used the copolymer of Uhm in the synthetic oil of Abe, as they are similar copolymer for synthetic oils.  And similarly, it would have been obvious to have used the synthetic oil composition of Abe as synthetic oil in Uhm, as Uhm allows for the use of the copolymer in synthetic oil compositions.
In regards to claim 12, Abe teaches the composition having the claimed limitations as previously stated.
In regards to claim 13, Abe teaches the transmission fluid having the claimed limitations as previously stated and the claimed copolymer prepared according to the claimed method and present in the composition, wherein when the composition is used in automobile transmissions the steps of preparing the composition is intrinsically performed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 17/442,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition but for use as compressor oils and further requires that the base oil and the copolymer are provided at specific amounts which the instant claims do not require, thus anticipating them.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 17/442,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition but for use as gear oils and further requires that the base oil have similar properties overlapping the claimed ranges.  While the specific base oil is not recited and the specific pour point as claimed, in view of Abe Shota (JP 2016069405) and/or Uhm et al. (US 2015/0266985) the base oil and copolymer are obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 17/442,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition but for use as engine oils and further requires kinematic viscosity of the composition that overlaps the claimed limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 17/442,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition and further requires that the base oil and the copolymer are provided at specific amounts which the instant claims do not require.  The copending application fails to recite the Brookfield viscosity of the composition which is obvious in view of Abe Shota (JP 2016069405).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 17/442,130. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition useful in internal combustion engines and further recites kinematic viscosity of the composition that overlaps the claimed range.  The copending application also recites the amounts of the copolymer and oil in the composition which the instant claims do not require.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 17/442,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition for use as hydraulic oils and further requires that the base oil and the copolymer are provided at specific amounts which the instant claims do not require.  The copending application fails to recite the kinematic viscosity and Brookfield viscosity of the composition, type of base oil or the specific pour point of the oil which are obvious in view of Abe Shota (JP 2016069405).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771